Exhibit 10.5
 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
FIRST AMENDMENT TO NIAGEN(R) SUPPLY AGREEMENT



THIS AMENDMENT is entered into this 31st day of March 2015 (the “Effective Date”
of the First Amendment), by and between 5Linx Enterprises, Inc., with principal
offices located at 275 Kenneth Drive, Rochester, NY 14623 (“Buyer”) and
ChromaDex, Inc., with principals offices located at 10005 Muirlands Blvd., Suite
G, Irvine, CA 92618 (“Seller”).


WHEREAS, Buyer and Seller (collectively “the Parties”) entered into a NIAGEN(R)
Supply Agreement made effective as of January 1, 2014 (the “Supply Agreement”);
and
 
WHEREAS, the Parties have determined that it is in their mutual interest to
amend the Supply Agreement in accordance with the terms of this First Amendment;
 
NOW THEREFORE, in consideration of mutual premises and mutual agreements herein
contained, the Parties hereto agree to amend the Supply Agreement as follows:
 
1.           Amend Section 4.1 - 4.3 by replacing them in their entirety with
the following:
 
“4.1.         Year 1 (April 1, 2014-March 31, 2015, hereinafter, “Year” begins
April 1st): The Buyer will purchase at a minimum of two million one hundred
thousand dollars ($2,100,000) of the Product in the first year of the
Agreement.  The Buyer will provide an open PO with delivery dates for [*]
kilograms ([*]kg) of Product at a price of [*] dollars per kilogram
($[*]/kg).  The first year of the contract will be take or pay for one million
five hundred thousand dollars ($1,500,000) and [*] ([*]) kilograms of product
will be order within the first nine (9) months of the Effective Date.
 
4.2         Year 2: The Buyer will purchase at a minimum of four million dollars
($4,000,000) of the Product in the second year of the Agreement.  The Buyer will
provide quarterly POs with delivery dates for the Product at a price of [*]
dollars per kilogram ($[*]/kg).  The quarterly POs will be binding to maintain
the exclusivity.
 
4.3         Year 3: The Buyer will purchase at a minimum of seventeen million
dollars ($17,000,000) of the Product in the third year of the Agreement.  The
Buyer will provide quarterly POs with delivery dates for the Product at a price
of [*] dollars per kilogram ($[*]/kg).  The quarterly POs will be binding to
maintain the exclusivity.”
 
2.           Except as specifically changed, altered, amended or restructured by
this Amendment, all terms and provisions of the Supply Agreement shall remain
unchanged and unaffected and in full force and effect.
 
3.           Delivery of an executed counterpart of a signature pate to this
First Amendment by email shall be effective as delivered of a manually executed
counterpart of this Agreement.


 
 

--------------------------------------------------------------------------------

 
[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
 
IN WITHNESS WHEREOF, the Parties hereto have duly executed this First Amendment
to the NIAGEN(R) Supply Agreement as of the date first written above.
 
CHROMADEX, INC.  
 
By: /s/ Troy Rhonemus  
Name: Troy Rhonemus   
Title: COO   
Date: 6/9/2015
 
ELYSIUM HEALTH, INC.
 
By: /s/ William Faucette, Jr.
Name: William Faucette, Jr.
Title: VP Sales
Date: 5/26/2015

 